DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Brairton on 6/30/2022.

The application has been amended as follows: 


1.-8.	(Canceled)
9.	(Currently Amended) A method for assessing blood flow within a region of interest (ROI), the method comprising:
capturing a red, green, blue (RGB) video sequence of the ROI to generate an RGB view of the ROI, wherein the RGB video sequence of the ROI comprises at least two RGB images of the ROI; 
generating a pulsation field across the ROI to indicate blood flow within the ROI, wherein generating the pulsation field across the ROI includes: 
computing changes in colors of pixels in the at least two RGB images across the RGB video sequence; 
assigning one or more colors from a predetermined color scheme to the pixels based at least in part on the sign and/or magnitude of the color changes; and
replacing the colors of the pixels in the RGB video sequence with the assigned one or more colors from the predetermined color scheme to generate a pulsation field view of the ROI; and  
displaying the pulsation field view.
10.	(Canceled)
11.	(Canceled)
12.	(Original) The method of claim 9, further comprising generating a pulsation strength field across the ROI to indicate strength of pulsations within the ROI, wherein generating the pulsation strength field comprises: 
averaging amplitudes of the changes in colors of the pixels across the RGB video sequence; and
assigning one or more second colors from a second predetermined color scheme to the pixels based at least in part on magnitudes of the average amplitudes of the changes in the colors of the pixels.
13.	(Original) The method of claim 12, further comprising (i) superimposing the pulsation strength field onto the RGB video sequence to generate a pulsation strength field view and (ii) displaying the pulsation strength field view. 
14.	(Original) The method of claim 9, further comprising capturing an indocyanine green (ICG) video sequence of the ROI to generate an ICG view of the ROI.
15.	(Original) The method of claim 14, wherein generating the pulsation field and/or generating the pulsation strength field include using the ICG view of the ROI as a mask to remove background noise from the RGB view.
16.	(Original) The method of claim 14, further comprising generating a standard ICG overlay view by superimposing the RGB view on the ICG view.
17.	(Original) The method of claim 14, further comprising generating a standard ICG overlay view by superimposing the ICG view onto the RGB view.
18.	(Original) The method of claim 14, further comprising generating an enhanced ICG overlay view, wherein generating the enhanced ICG overlay view includes calculating percentage pulsation contours from the RGB video sequence and superimposing the percentage pulsation contours onto the ICG view.
19.	(Currently Amended) The method of claim [[9]] 14, further comprising triggering an audio and/or visual alarm when blood flow at a site within the ROI is below a predetermined threshold and/or when little to no RGB or ICG information is available and/or detected.
20.	(Original) The method of claim 19, wherein triggering the audio and/or visual alarm includes triggering (i) a first audio and/or visual alarm when strong ICG information is detected at the site and little to no RGB information is detected at the site and (ii) a second audio and/or visual alarm when little to no ICG information and little to no RGB information is detected at the site.

21.	(New) A video-based patient monitoring system, comprising:
at least one processor; 
a display; and
a non-contact detector having at least one video camera, 
wherein:
the at least one video camera is configured to:
capture a red, green, blue (RGB) video sequence of a region of interest (ROI) to generate an RGB view of the ROI; 
the at least one processor is configured to:
calculate color changes in pixels of RGB images within the RGB video sequence; 
assign one or more colors from a predetermined color scheme to the pixels of the RGB images based at least in part on the sign and/or magnitude of the color changes to generate a pulsation field; and
replace the colors of the pixels in the RGB video sequence with the assigned one or more colors from the predetermined color scheme to generate a pulsation field view of the ROI; and  
the display is configured to:
display the pulsation field view.
22.	(New) The system of claim 21, wherein the at least one processor is further configured to: 
average amplitudes of the changes in colors of the pixels across the RGB video sequence; and
assign one or more second colors from a second predetermined color scheme to the pixels based at least in part on magnitudes of the average amplitudes of the changes in the colors of the pixels to generate a pulsation strength field across the ROI to indicate strength of pulsations within the ROI.
23.	(New) The system of claim 22, wherein the display is further configured to:
display the pulsation strength field by superimposing the pulsation strength field onto the RGB video sequence. 
24.	(New) The system of claim 21, wherein the at least one processor is further configured to:
triggering an audio and/or visual alarm when blood flow at a site within the ROI is below a predetermined threshold and/or when little to no RGB information is available and/or detected.



Allowable Subject Matter
Claims 9 and 12-24 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments to the claims now clarify away from the closest reasonable prior art to the instant invention such that the generation of the pulsation field of the method/system now indicates the assignment of color scheme settings based on magnitudes of color changes across image pairs (groups) and replacement of the RGB video with a predetermined color scheme to generate a pulsation field view of the ROI for display. The references to Amelard in view of Ferguson disclose and teach the generation of flow fields, but not the combination of multiple images/frames across RBG fields and the changes in the image colors to then process the images into a predetermined color scheme based on the sign or magnitude of the color changes in the RGB frames. The references like those to Amelard and Ferguson utilize intensity changes and scatter/absorbency for flow measurement across a ROI (especially as PPG measurement).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793